UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
mene en een ne nnn enna nee x
DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff,

 

 

Vv.

WILLIAM F. NICKLIN; RIVERLIFE ORDER
INVESTMENT HOLDINGS LLC; MULTI-
PACK HOLDINGS, LLC; LYNN E.
GORGUZE, individually and as Trustee of the
Lynn E. Gorguze Separate Property Trust dated
4/21/1998 and Vincent & Gloria Gorguze Trust
dated 3/27/1998,

20 CV 317 (VB)

Defendants.

 

DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff,
Vv.
20 CV 318 (VB)
HN; and William T. Nicklin, as Custodian FBO
HN UTMA NY until age 21,
Defendants.

-- won nce nnn nnen nee x
DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,

Plaintiff,

 

V.

VELDA ADAH NICKLIN, individually and as
Trustee of the Revocable Trust of Velda Adah
Nicklin dated May 15, 2012, and as Trustee of the
Revocable Trust of Velda Adah Nicklin dated
July 1, 2013,

20 CV 319 (VB)

Defendant.

 

DANIEL J. VENTRICELLL, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff, :
V. : 20 CV 321 (VB)

Alexandra Lescop Nicklin,
Defendant.
wee en = xX

 
DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff, :
Vv. : 20 CV 431 (VB)

Jonathan Case Nicklin,
Defendant.

 

- x

DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor, — .

Plaintiff, 20 CV 433 (VB)
Vv. :

Lisa Billard Nicklin,
Defendant.

 

DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff,
Vv.
20 CV 434 (VB)
William T. Nicklin,
Defendant.

 

 

 

DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin,
Debtor,

Plaintiff,
V.

S.N., a minor under the age of 21; and : 20 CV 436 (VB)
WILLIAM T. NICKLIN, as Custodian for the :
benefit of S.N. under the Uniform Transfer to
Minors Act (UTMA) as enacted in New York
until age 21,
Defendants.
--- - X

 

“Each district court may provide that any or all cases under title 11 and any or all
proceedings... related to a case under title 11 shall be referred to the bankruptcy judges for the
district.” 28 U.S.C. § 157(a).

On January 31, 2012, then-Chief Judge Loretta A. Preska issued an “Amended Standing
Order of Reference,” providing that “any or all cases under title 11 and any or all proceedings . .
. related to a case under title 11 are referred to the bankruptcy judges for this district.” Amended
Standing Order of Reference, In re Standing Order of Reference Re: Title 11, 12 Misc. 32, M-
431 (S.D.N.Y. Jan. 31, 2012).!

The Court has received joint letters from counsel in the above eight captioned cases, in
which counsel request and consent to have the above cases reassigned to U.S. Bankruptcy Judge
Cecilia G. Morris of the U.S. Bankruptcy Court for this District. Counsel state the above cases
are related to a pending bankruptcy case before Judge Morris—In re William F. Nicklin,
19-35092 (S.D.N.Y. Bankr.) (CGM) (filed Jan. 18, 2019)—and thus should be reassigned.

The Court agrees.

An action is related to a pending bankruptcy case if “the outcome [of the instant action]
could alter the debtor’s rights, liabilities, options, or freedom of action,” and affect “the handling
and administration of the bankrupt estate.” Gisinger v. Patriach, 2016 WL 6083981, at *3
(S.D.N.Y. Oct. 18, 2016). Put another way, an action is related to a pending bankruptcy case
when the outcome of the instant action might have a “conceivable effect” on the debtor’s estate.
In re Cuyahoga Equip. Corp., 980 F.2d 110, 114 (2d Cir, 1992).

The above eight captioned matters comprise lawsuits in which the trustee of a debtor’s
estate seeks—for the benefit of the debtor’s estate—to claw back numerous conveyances from
the debtor to the defendants. Accordingly, the outcomes of the above cases will have a
conceivable effect on the debtor’s estate, and therefore relate to the pending bankruptcy
proceeding.

For the reasons above, it is HEREBY ORDERED:

Pursuant to 28 U.S.C. § 157(a) and the Court’s Amended Standing Order of Reference,
the Clerk is directed to REASSIGN the above eight captioned cases to U.S. Bankruptcy Judge
Cecilia M. Morris, as related to In re William F, Nicklin, 19-35092 (S.D.N.Y. Bankr.) (filed Jan.
18, 2019).

Dated: February 14, 2020
White Plains, NY
SO ORDERED;

t

 

Vincent L. Briccetti
United States District Judge

 

The Amended Standing Order of Reference is available on the U.S. Bankruptcy Court for
this District’s website, at the following address:
http://www.nysb.uscourts.gov/sites/default/files/m43 1 .pdf.
